To compel respondent, a justice of the peace, to deliver over to his successor-elect the books and papers relating to the office.
Denied April 30, 1895, without costs.
The Charter of the City of Battle Creek provides, that the annual election shall be held on the first Monday in April in each year; that there shall be elected annually one justice of the peace, who shall hold office for four years, and until his successor shall be elected and qualify; that all justices of the peace shall qualify within five days after receiving notice of their election, and the sole question raised was whether the justice-elect takes office immediately upon qualifying or whether the incumbent’s term ends July 1-, under the general law.